Citation Nr: 0802638	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) in the amount of 
$11,078.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971.  He died in July 2001, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision issued by the 
Committee of Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

Earlier in 2005, in a May 2005 submission, the appellant had 
challenged the validity of the $11,078 debt, of which she had 
been informed in April 2005.  In response, the RO issued a 
July 2005 Statement of the Case addressing the validity of 
the creation of that debt and informed the appellant of her 
rights and responsibilities in perfecting an appeal on this 
matter.

To date, however, the Board does not find that the appellant 
has submitted a VA Form 9 or other documentation constituting 
a Substantive Appeal on the specific validity issue.  Her 
September 2005 Notice of Disagreement addressed the 
aforementioned July 2005 waiver denial of the Committee and 
contained a discussion of the relative equities of this 
matter, rather than the validity of the debt.  A similar 
discussion, concerning the appellant's financial hardship, 
was included in the November 2005 VA Form 9 that immediately 
followed an October 2005 Statement of the Case on the 
separate waiver issue.

In the absence of any specific reference to the validity 
issue in any of the appellant's statements following the 
issuance of the July 2005 Statement of the Case, the Board 
does not find that a Substantive Appeal has been submitted on 
this matter.  See 38 C.F.R. § 20.202 (2007).  As such, this 
issue is not presently before the Board on appeal, and the 
decision below will be focused solely on the waiver issue.


FINDINGS OF FACT

1. Based on a previously unreported change in the custody of 
the appellant's two dependent sons, the RO retroactively 
reduced her DIC benefits as of May 1, 2003.

2. The retroactive reduction of the appellant's DIC benefits 
resulted in the creation of an overpayment in the amount of 
$11,078.

3. The appellant failed to report the change in custody of 
her two dependent sons, and there has been no showing that 
collection would deprive her of basic necessities; rather, 
waiver of the debt would result in her unjust enrichment.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an 
overpayment of DIC in the amount of $11,078 have not been 
met.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 1.965(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), which sets forth VA's duties 
in notifying claimants of the evidence needed to support a 
claim, as well as the relative duties of VA and claimants in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, these provisions do not apply in 
waiver of overpayment cases, as here.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In other words, any indication that the appellant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his or her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment. This parallels the "clean hands" doctrine 
familiar in equity cases: only if the appellant is free from 
all taint of fraud in connection with his or her claim for 
benefits may waiver on account of "equity and good 
conscience" be considered.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-57 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to 
seek an unfair advantage." Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.

Thus, a debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of recovery of an overpayment, the Court has held 
that the Board is required to review that determination.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt.  (2) Balancing 
of faults.  Weighing fault of the debtor against Department 
of Veterans Affairs fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities.  (4) Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor.  
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In the present case, the RO granted service connection for 
the cause of the veteran's death in a February 2002 rating 
decision.  In an accompanying letter, the RO informed the 
appellant that her monthly DIC payments would be made 
retroactive as of August 1, 2001.  She was notified that she 
was being paid additional developments for her three children 
(all minors at that time, according to her August 2001 
application), including two sons, and that she should let the 
RO "know right away if there is any change in the status of 
your dependents."  

In April 2003, the older brother of the appellant's two sons 
requested apportionment of the DIC benefits and provided a 
copy of a court order granting him permanent and total 
guardianship and custody of the two sons.  The appellant was 
notified of this in November 2003 and responded in January 
2004 that she could only afford an apportionment of $200 per 
month.  The older brother's apportionment request was 
subsequently denied in February 2004.  He reapplied for 
apportionment, however, later in the same month.  A further 
letter, requesting information and evidence, was issued to 
the appellant in May 2004, but she did not respond to that 
letter.  

The RO granted the older brother's apportionment request in 
January 2005, indicating that this would result in a 
reduction in monthly payment DIC benefits effective as of May 
1, 2003 and an overpayment of benefits to the appellant.

In May 2005, the appellant submitted a financial status 
report, indicating that her average monthly expenses ($1622, 
including $1100 for rent) exceeded her average monthly income 
($1240) by $382.  She initially challenged the validity of 
that debt in an accompanying statement, but, as noted above, 
she did not perfect an appeal of the validity issue but 
instead focused her appeal on the waiver equity question, and 
the Board thus lacks jurisdiction to further address the 
validity issue.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).

In the appealed May 2007 decision, the appellant was notified 
of an overpayment in the amount of $11,078.  The Committee 
noted that she had failed to notify VA that she no longer had 
custody of the two noted children and that they were at a 
separate address with a new guardian or custodian.  The 
Committee further noted that the appellant was aware of her 
obligation, in view of the notification following the initial 
DIC grant, and that she had not shown an inability to repay 
the debt due to physical or mental disability.  While the 
Committee did not make a finding of bad faith, it was 
determined that failure to make restitution would result in 
an unfair gain to the debtor (the appellant).  Accordingly, 
the Committee determined that it would not be equitable for 
her to retain money, property, or services obtained at the 
expense of the government, and a duty was imposed upon her to 
repay the debt to prevent unjust enrichment.  

The appellant, in both the September 2005 Notice of 
Disagreement and the November 2005 VA Form 9, asserted 
multiple financial difficulties, including medical debts and 
the fact that she did not own a motor vehicle.  She reported 
"mental health care" from 2000 to 2003 at a county facility 
in the VA Form 9 but did not provide details as to a 
particular diagnosis or note any hospitalization.  Similarly, 
she described flare-ups of a left knee injury "recently," 
as well as hepatitis C, but again did not report 
hospitalization.  Significantly, in an updated final status 
report from September 2005, she indicated that her average 
monthly income ($993) exceeded her monthly expenses ($900, 
including rent of $500) by $93.

In analyzing the facts of this case, the initial question for 
the Board is whether there is any evidence of fraud, 
misrepresentation, or bad faith on the appellant's part.  As 
noted above, the Committee has not found these factors to be 
present in this case, and the Board similarly finds that 
waiver should not be precluded solely on the basis of such 
factors.

The Board has also assessed the equitable considerations of 
this case, however. While the appellant's average monthly 
expenses initially exceeded her average monthly income, as 
noted in May 2005, a further financial status report from 
four months later (September 2005) indicates that, on account 
of a sharp reduction in rent payments, her average monthly 
income exceeded her average monthly expenses by $93.  Given 
this financial situation, the Board is unable to find that 
collection of the debt would deprive the appellant of her 
basic necessities. 

Moreover, the appellant has asserted that she has 
meaningfully changed her position on account of the 
overpayment amount.  Given such circumstances, the Board 
finds that, if a waiver of recovery of the overpayment were 
to be granted, the appellant would be unjustly enriched.

Finally, the Board observes that the debt resulted from the 
failure of the appellant to notify VA of the status of her 
two dependent sons, and she had previously been informed of 
her obligation to do so; the debt in no way resulted from 
fault on the part of VA.  While the appellant has reported 
recent mental health problems, as well as a left knee 
disorder and hepatitis C, she has not reported 
hospitalization or provided details suggesting that such 
disorders were of such severity as to prevent her from 
fulfilling her obligations in terms of notifying VA about 
dependent status changes.

In summary, the Board finds that the appellant would not 
suffer undue hardship as a result of recovery of the 
overpayment and would be unjustly enriched if such recovery 
were waived.  Therefore, the preponderance of the evidence is 
against the appellant's claim of entitlement to waiver of 
recovery of a DIC overpayment in the amount of $11,078, and 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to waiver of recovery of an overpayment of DIC in 
the amount of $11,078 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


